FILED
                           NOT FOR PUBLICATION                              DEC 30 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HILDA L. SOLIS, Secretary of Labor,              No. 10-56146
United States Department of Labor,
                                                 D.C. No. 8:08-cv-00998-CJC-
              Plaintiff - Appellee,              MLG

  v.
                                                 MEMORANDUM *
BEST MIRACLE CORPORATION, A
California Corporation; THUY THI LE,
Individually and as Managing Agent of the
Corporate Defendant; TOAN VAN
NGUYEN, Individually and as Managing
Agent of the Corporate Defendant,

              Defendants - Appellants.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                           Submitted December 5, 2011 **
                               Pasadena, California

Before: D.W. NELSON, GOULD, and IKUTA, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Best Miracle Corporation, Thuy Thi Le (“Le”), and Toan Van Nguyen

(collectively, “Best Miracle”) appeal the district court’s judgment concluding that

they willfully violated the Fair Labor Standards Act (“FLSA”). Specifically, they

argue the district court abused its discretion during the bench trial by admitting an

exhibit as an adoptive admission by Le.

      We need not decide whether the district court erred. Even if the admission

of the exhibit was erroneous, it would be harmless error. The record contains

overwhelming independent evidence that Best Miracle willfully violated the FLSA.

Therefore, it is more probable than not that the district court would have reached

the same verdict even if the exhibit had been excluded. See Obrey v. Johnson, 400

F.3d 691, 701 (9th Cir. 2005).

      AFFIRMED.




                                           2